 
EMPLOYMENT AGREEMENT


This Employment Agreement (the "Agreement") is dated as of September 5, 2003 and
between Advanced Bio/Chem, Inc., a Nevada corporation (the "Company"), and
Steven Rash (the "Officer").


WHEREAS, the Company desires to retain the services of the Officer to act as an
officer of the Company, and the Officer desires to be employed by the Company in
such capacity, upon the terms and conditions set forth in this Agreement;


NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein provided, the parties hereto agree as follows:


1. EMPLOYMENT TERMS    
 
1.1 Term. The Company hereby employs the Officer, and the Officer hereby accepts
employment with the Company, all in accordance with the terms and conditions
hereof, for a term commencing on the date hereof and terminating on September 5,
2006. However, the Officer shall be considered to be employed by the Company
beyond the Termination Date for purposes of receiving certain benefits conferred
under this Agreement, as described in Section 3.1 hereof.


1.2    Position and Duties.


(a) The Company hereby employs the Officer, and the Officer agrees to serve the
Company, as an officer of the Company pursuant to the terms of this Agreement.
The Company has by action of its Board of Directors appointed the Officer to the
position of Chief Executive Officer, however it may, in the sole and unfettered
discretion of the Board of Directors, amend the Officer's title and/or duties
and responsibilities, provided that the Officer remains an officer of the
Company pursuant to the terms of this Agreement.


(b) The Officer shall be responsible for such duties as are commensurate with
the office in which he serves and as may from time to time be assigned to the
Officer by the Company's Board of Directors.
1.3    Performance of Duties.


(a) At all times prior to the Termination Date, the Officer (i) shall devote his
full business time, energies, best efforts, and attention to the business of
'the Company, (ii) shall faithfully and diligently perform the duties of his
employment with the Company, (iii) shall do all reasonably in his power to
promote, develop, and extend the business of the Company, and (iv) shall not
enter into the service of, or be employed in any capacity or for any purpose
whatsoever by, any person, firm or corporation other than the Company without
the prior written consent of the Board of Directors of the Company.





(b) The Officer shall perform his duties in accordance with all applicable laws,
rules, or regulations that apply to the Company and/or its business, assets
(real or personal), or employees.
 
2.    COMPENSATION.


2.1    Salary.
 
(a) For so long as Officer is employed by the Company, the Company agrees to pay
to the Officer, and the Officer shall accept from the Company, for all of his
services rendered pursuant to this Agreement, a salary of (Two Hundred and Fifty
Thousand Dollars) $250,000 per annum payable semimonthly.


(b) The Company's Board of Directors, or compensation committee shall review the
Officer's salary annually and merit increases thereon shall be considered and
may be approved, in the sole and unlimited discretion be reviewed annually by
the Company's Board of Directors, and merit increases thereon shall be
considered and may be approved, in the sole and unlimited discretion of the
Company's Board of Directors, depending in part on the profits and cash flow of
the Company. If the Company's Board of Directors or Compensation Committee
elects in its discretion to increase the salary of the Officer at any time or
from time to time, the new salary rate shall, without further action by the
Officer or the Company, be deemed substituted for the amount set forth above. At
such time, this Agreement shall be deemed amended accordingly (notwithstanding
the provisions of Paragraph 5.7 below), and, as so amended, shall remain in full
force and effect.
 
2.2 Bonuses. The Company, in the sole and unfettered discretion of its Board of
Directors or Compensation Committee, may from time to time award cash bonuses to
the Officer based upon its measure of Officer's performance. Such bonuses may be
awarded in a lump sum or may be conditioned upon the future performance or
employment of Officer, in the sole and unfettered discretion of the Board of
Directors of the Company.


2.3 Expenses. Upon submission of appropriate invoices or vouchers, the Company
shall pay or reimburse the Officer for all reasonable expenses incurred by the
Officer in the performance of his duties hereunder in furtherance of the
business of the Company.


2.4 Benefits. The Company extends to the Officer the right to participate in
whatever employee benefit plans (excluding any employee benefit plan covered
separately in this Agreement) may be in effect from time to time, to the extent
the Officer is eligible under the terms of the plans. However, no employee
benefits other than those specifically conferred by the terms of this Agreement
have been promised to the Officer in connection with this employment. The
adoption of one or more employee benefit plans, the terms of the plans, and the
Officer's participation in the





plans, if any,- are in the sole discretion of the Company and may be changed by
the Company at any time and from time to time.
2.5    Stock Grant




To induce the Officer to accept the position of Chief Executive Officer, the
Officer is hereby granted from the Company Eight Hundred Twenty Five Thousand
(825,000) common shares of stock upon the execution of this agreement. If the
Officer voluntarily resigns from the Company within 90 days from the execution
of this agreement then a prorate amount of Six Hundred Thousand (600,000) common
shares shall be returned to the Company. If the Officer resigns from the Company
during this 90 day period as the result of gross misrepresentations made by the
Company or its Officers then all common shares of stock granted are vested and
all stock options granted are immediately converted into a stock grant for
common shares. In light of the Company's current financial condition, prospects
and ability to exist as a going concern, the shares issued to the Officer shall
be based on an evaluation of par value for all legal, accounting and tax
purposes. Notwithstanding the foregoing, the restricted nature of the shares
received by the Officer and under current market conditions, the shares could
not be reasonably liquidated at an ascertainable value greater than par. The
common shares shall have demand registration rights and/or piggyback
registration rights as well as anti-dilution rights.




The shares represented by this certificate are subject to, and transferable only
upon compliance with, all of the terms and conditions of the Articles of
Incorporation of the issuing corporation, and that Employment Agreement between
Steven Rash and the issuing corporation dated as of September 5, 2003 a copy of
each of which is on file at the principal office of the issuing corporation.


Stock Options. The Officer is hereby granted the right and option to purchase
from the Company, for the-price and sum of $0.80 per share, Two Hundred Thousand
(200,000) shares of the common stock of the Company. The Option Agreement shall
contain customary terms,, including without limitation, provisions for
"cashless" exercise, change of control, and price based anti-dilution and
piggyback registration rights.




(a) All stock certificates issued by the Company as a result of the exercise by
the Officer of the option provided by this section shall be endorsed with the
following legend and any other legend required by the Company of all issued
shares at the time of the issuance of stock certificates to the Officer:


The shares represented by this certificate are subject to, and transferable only
upon compliance with, all of the terms and conditions of the Articles of
Incorporation of the issuing corporation, and that Employment Agreement between
Steven Rash and the issuing
 
corporation dated as of September 5, 2003 a copy of each of which is on file at
the principal office of the issuing corporation.
 
2.6 Vacation; Sick Leave. The Company's vacation and sick leave policy will be
established by the Company and may be changed by the Company at any time and
from time to time. The Officer will not be entitled to receive payment for any
unused sick leave either during employment or upon termination of employment.
 
2.7 Withholding. The Company may withhold from any amounts payable under this
Agreement any and all federal, state, city, or other taxes or other amounts
required to be withheld by any applicable law.
 
3. TERMINATION.
 
3.1  Termination Upon 30 Days Notice.
 
(a) Either party may terminate the Officer's employment under this Agreement for
any reason whatsoever, either with or without cause, upon giving the other party
no less than thirty (30) days prior written notice of such termination (the
"Notice Date"). The effective date of a termination pursuant to this Paragraph
3.1 shall be such termination date as stated on the notice, provided that the
termination date can be no earlier than the 31st day following the day the
notice becomes effective pursuant to Paragraph 5.4 below (the "Termination
Date").
 
(b) Until the expiration of the contract on September 5, 2006
("Transition Period "), unless terminated for "Cause" as defined in section 3.4
or if the Officer resigns from his position or duties, the Officer will continue
to be considered as an employee of the Company only for the purpose of receiving
the compensation and benefits awarded in Sections 2.1, 2.2, 2.4, 2.5, and 2.8
hereof. More specifically, for the duration of Transition Period the Officer (i)
shall continue to receive his salary at the rate in effect as of the Notice
Date, (ii) shall continue to be considered an employee of the Company for
purposes of determining eligibility to receive any contingent or deferred
bonuses awarded to the Officer prior to the Termination Date, (iii) shall
continue to be considered an officer of the Company for purposes of vesting in
Stock Options, and (iv) shall, to the extent allowed by such plan, remain
eligible to participate in any benefit plan of the Company in which the Officer
participates as of the Notice Date.


(c) Notwithstanding any provision herein to the contrary, however, the Officer
will not be entitled to act as, or represent himself to be, an officer or
employee of the Company following the Termination Date and will not be entitled
to receive or participate in any bonus, incentive, or benefit program, involving
stock or otherwise, that is established following the Termination Date.
 
    3.2  Termination by Mutual Consent. The Officer and the Company may at any
time terminate the employment of the Officer under this Agreement by mutual
consent in writing upon the terms and conditions stated in such writing.
 
    3.3 Termination Upon Death. If the Officer dies, his employment shall
immediately terminate automatically as of the date of his death. In such event,
the Officer shall be treated as if he had terminated his employment with the
Company under the terms of Section 3.1 above, with the date of his death serving
as both the Notice Date and the Termination Date.
 
    3.4  Termination for Cause. This Agreement may be terminated for Cause by
either party for the following reasons, only:
 
3.4.a.1 Commission of a criminal offense by either party in the course of
performance of the Agreement shall entitle the other to effect immediate
termination upon giving written notice;


3.4.a.2 If either party becomes insolvent or makes a general assignment for the
benefit of creditors or if a petition in bankruptcy is filed against the
defaulting party and is not discharged or disputed within five (5) working days
of such filing or if the agent is adjudicated bankrupt or insolvent;


3.4.a.3 The election of one party (the "aggrieved party") to terminate this
Agreement upon (1) the actual breach or actual default by the other party in the
reasonable performance of the defaulting party's obligations and duties under
this Agreement and (2) the failure of the defaulting party to cure the same
within fifteen. (15) days (the "cure period") after receipt by the defaulting
party of a good faith written notice from the aggrieved party specifying such
breach or default and (3) provided that the defaulting party has not cured the
default and the aggrieved party may then give written notice to defaulting party
of his or its election to terminate ten (10) days after expiration of the cure
period.
 
4. PROPRIETARY INFORMATION AND ITEMS


4.1 Acknowledgments. The Officer acknowledges that (a) the Officer has or will
be afforded access to Proprietary Information of the Company or its affiliates;
(b) public disclosure of such Proprietary Information could have an adverse
effect on the Company and its affiliates; and (c) the provisions of this Section
4 are reasonable and necessary to prevent the improper use or disclosure of such
Proprietary Information.


4.2 Non-Disclosure and Non-Use of Proprietary Information. During the Officer's
employment by the Company and for a period of ten (10) years thereafter, the
Officer covenants and agrees that the Officer (a) shall not disclose to others
or use for the benefit of himself or others, any of the Company's Proprietary
Information, except that the Officer may disclose such information (i) in the
course of and in furtherance of the Officer's employment with the Company to the
extent



necessary for the benefit of the Company, (ii) with the prior specific written
consent of the Board of Directors of the Company, or (iii) to the extent
required by law; and (b) shall take all measures reasonably necessary to
preserve the confidentiality of all Proprietary Information of the Company known
to the Officer, shall cooperate fully with the Company's or its affiliates'
enforcement of measures intended to preserve the confidentiality of all
Proprietary Information, and shall notify the Board of Directors immediately
upon receiving any request for, or making any disclosure of, any Proprietary
Information from or to any person other than an officer or employee of the
Company or of one of its affiliates who has a need to know such information.
 
4.3 Proprietary Information. For . purposes of this Agreement,
"Proprietary Information" means trade secrets, secret or confidential
information or knowledge pertaining to, or any other nonpublic information
pertaining to the business or affairs of the Company or any of its affiliates,
including without limitation, medical imaging software programs (including
source code and object code) and design documentation; identities, addresses,
backgrounds, or other information regarding customers, potential customers,
employees, contractors, or sources of referral; marketing plans or strategies;
business or personnel acquisition plans; pending or contemplated projects,
ventures, or proposals; financial information (including historical financial
statements; financial, capital, or operating budgets, plans, or projections;
historical or projected sales; and the amounts of compensation paid to employees
and contractors); trade secrets, know-how, technical processes, or research
projects; and notes, analysis, compilations, studies, summaries, and other
material prepared by or for the Company containing or based, in whole or in
part, on any information included in the foregoing, except information that is
generally known in the industry (other than as a result of a disclosure by the
Officer).
 
4.4 Proprietary Items. Upon termination or expiration of the Officer's
employment by the Company for any reason or by either party, or upon the request
of the Company during such tenure, the Officer will immediately return to the
Company all Proprietary Items in the Officer's possession or subject to the
Officer's control, and the Officer shall not retain any copies, abstracts,
sketches, or other physical embodiment of any Proprietary Items. For purposes of
this Agreement, "Proprietary Items" means all documents and tangible items
(including all customer lists, memoranda, books, papers, records, notebooks,
plans, models, components, devices, or computer software or code, whether
embodied in a disk or in any other form) provided to the Officer by the Company,
created by the Officer, or otherwise coming into the Officer's possession for
use in connection with his engagement with the Company or otherwise containing
Proprietary Information (whether provided or created during the term of this
Agreement or prior thereto).


4.5 Ownership Rights. The Officer recognizes that, as between the Company and
the Officer, all of the Proprietary Information and all of the Proprietary
Items, whether or not developed by the Officer, are the exclusive property of
the Company. The Officer agrees that all intellectual property of every kind,
including without limitation copyright, patent, trademarks, trade secrets, and
similar rights, created or developed or realized in connection with the
Officer's performance of any duties or functions as an Officer of the Company
(collectively, the "Intellectual Property") shall be the exclusive property of
the Company and shall constitute Proprietary Information. The Officer hereby
assigns unto the Company all rights, title, and interest that the Officer may
have to such

Intellectual Property and each and every derivative work thereof, and agrees to
execute, acknowledge, and deliver to the Company an assignment to the Company of
any right, title, or interest of the Officer in any and all such Intellectual
Property, in such form as may be reasonably requested by the Company.
 
4.6 Disputes or Controversies. The Officer recognizes that, should a dispute or
controversy arising from or relating to this Agreement be submitted for
adjudication to any court, arbitration panel, or other third party, the
preservation of the secrecy of Proprietary Information may be jeopardized. The
Officer agrees that he will use best efforts to ensure that all pleadings,
documents, testimony, and records relating to any such adjudication will be
maintained in secrecy.
 
5. NON-INTERFERENCE; COMPLIANCE WITH LAW; COOPERATION
 
5.1 Non-Interference. During the Officer's employment with the Company and for a
period of five (5) years following termination or expiration of such tenure, the
Officer covenants and agrees that the Officer shall not, directly or indirectly,
for the benefit of the Officer or another, (a) persuade or attempt to persuade
any employee, independent contractor, consultant, agent, supplier, or
distributor of the Company or of any affiliate of the Company to discontinue
such person's relationship with the Company or the affiliate; (b) hire away or
solicit to hire away from the Company or from any of its affiliates any
employee; (c) otherwise engage or seek to engage any employee or independent
contractor of the Company or of any of its affiliates in a business relationship
that would or might conflict with such employee's or independent contractor's
obligations to the Company or affiliate; (d) interfere with the Company's or any
of its affiliates' relationship with any governmental or business entity,
including any payor, supplier, lender, or contractor of the Company or the
affiliate; or (v) disparage the Company or any of its affiliates or any of the
shareholders, directors, officers, employees, or agents of any of them.


5.2 Cooperation. During the Officer's employment with the Company and for a
period of five (5) years following the termination or expiration of such tenure,
the Officer agrees to cooperate with the Company and its affiliates in
connection with any litigation or investigation involving the Company or any of
its affiliates or any of the shareholders, directors, officers, employees, or
agents of any of them and shall furnish such information and assistance as may
be lawfully requested by the Company.
 
6. NON-COMPETITION
 
During the Officer's employment by the Company and for a period of two (2) years
following the termination or expiration of such tenure, the Officer covenants
and agrees to refrain from carrying on or engaging in a business similar to that
of the Company, and from soliciting customers of the Company, within North
America, so long as the Company carries on a like business therein. Each word of
the foregoing provision is severable.
 
7. GENERAL PROVISIONS



7.1 Indemnification. The Company hereby agrees to indemnify and hold harmless
the Officer from and against any and all losses, claims, damages, expenses
and/or liabilities which may incur arising out of the normal course of business
in carrying out the duties and responsibilities associated with the position of
Chief Executive Officer arising from the Officer's reliance upon and approved
use of information, reports and data furnished by and representations made by
the Company, with respect to itself; where the Officer in turn distributes and
conveys such information, reports and data to the public in the normal course of
representing the Company. Such indemnification shall include, but not be limited
to, expenses (including all attorney's fees), judgments, and amounts paid in
settlement actually and reasonably incurred by Officer in connection with an
action, suit or proceeding brought against the Company or Officer.




7.2 Injunctive Relief. The Officer acknowledges that the injury that would be
suffered by the Company as a result of a breach of the provisions of this
Agreement would be largely irreparable and that an award of monetary damages to
the Company for such a breach would be an inadequate remedy. The Company will
have the right, in addition to any other rights it may have (including the right
to damages that the Company may suffer), to obtain injunctive relief to restrain
any breach or threatened breach or otherwise to specifically enforce any
provision of this Agreement, and the Company will not be obligated to post bond
or other security in seeking such relief. The Officer agrees to request neither
bond nor security in connection with any such injunction. The Officer agrees
that if he breaches this Agreement, the Officer shall be liable for any
attorney's fees and costs incurred by the Company in enforcing its rights under
this Agreement.
 
7.3  Essential, Independent, and Surviving Covenants.


(a) The parties agree that the covenants by the Officer in Sections 4, 5, and 6
are essential elements of this Agreement, and without the Officer's agreement to
comply with such covenants, the Company would not have entered into this
Agreement.


(b) The Officer's covenants in Sections 4, 5 and 6 are independent covenants and
the existence of any claim by the Officer against the Company under this
Agreement or otherwise will not excuse the Officer's breach of any covenant in
Section 4, 5, or 6.


(c) After the Officer's employment by the Company : is terminated, this
Agreement will continue in full force and effect as is necessary or appropriate
to enforce the covenants and agreements of the Officer in Sections 4, 5, and 6.
 
    7.4 Binding Effect; Benefits; Assignment. This Agreement shall inure to the
benefit of, and shall be binding upon, the parties hereto and their respective
successors, assigns, heirs, and legal representatives. Insofar as the Officer is
concerned, this contract, being personal, cannot be assigned other than by will
or the laws of descent and distribution.
 
    7.5 Notices. All notices and other communications which are required or
permitted hereunder shall be in writing and shall be sufficient if mailed by
certified mail, postage prepaid, and shall be effective three days after such
mailing or upon delivery, whichever is earlier, to the




following addresses or such other address as the appropriate party may advise
each other party hereto
If to the Officer: Steven Rash
 
If to the Company:


Advanced Bio/Chem, Inc. 4800 Research Forest Drive The Woodlands, TX 77381


Copy to:


Locke Liddell Sapp, LLP Attn: David Peterman
    
      7.6 Entire Agreement. This Agreement contains the entire agreement between
the parties hereto and supersedes all prior agreements and understandings, oral
or written, between the parties hereto with respect to the subject matter
hereof.
 
7.7 No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the Company, the Officer, and their
respective successors and permitted assigns, other than as expressly set forth
in this Agreement.


7.8 Amendments and Waivers. Except as set forth in Paragraph 2.1(b) above, this
Agreement may not be modified or amended except by an instrument or instruments
in writing signed by the party against whom enforcement of any such modification
or amendment is sought. Either party hereto may, by an instrument in writing,
waive compliance by the other party with any term or provision of this Agreement
on the part of such other party hereto to be performed or complied with. The
waiver by any party hereto of a breach of any term or provision of this
Agreement shall not be construed as a waiver of any subsequent breach. No delay
or failure by either party in exercising any right under this Agreement, and no
partial or single exercise of that right, shall constitute a waiver of that or
any other right.


7.9 Headings. The paragraph headings contained in this Agreement are for
reference purposes only and shall not be deemed to be a part of this Agreement
or to control or affect the meaning or construction of any provision of this
Agreement.


7.10 Construction. The language used in this Agreement will be deemed to be the
language chosen by the Company and the Officer to express their mutual intent,
and no rule of strict construction shall be applied against either party.
 
     7.11 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
    7.12 Severability. If any term or provision of this Agreement is held or
deemed to be invalid or unenforceable, in whole or in part, by a court of
competent jurisdiction, this Agreement shall be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement.
 
    7.13 Expenses and Attorney's Fees. In the event that a dispute arises under
this Agreement that results in litigation or arbitration, the prevailing party,
as determined by the decision of a court or forum of competent and final
jurisdiction, shall be entitled to court costs and reasonable attorney's fees. A
court or forum of "final" jurisdiction shall mean a court or forum from which no
appeal may be taken or from whose decree, decision, judgment, or order no appeal
is taken or prosecuted.
 
    7.14 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to the conflict
of laws principles thereof.
    
    7.15 Agreement Preparation. The Officer acknowledges that this Agreement
has been prepared by counsel for the Company, and the Officer has not relied on
any representation made by the Company's attorneys. The Officer has engaged an
attorney of his choice to review this agreement on his behalf. By signing this
employment agreement, officer is hereby certifying that officer (a) received a
copy of this agreement for review and study before executing it; (b) read this
agreement carefully before signing it; (c) had sufficient opportunity before
signing the agreement to ask any questions officer had about the agreement and
received satisfactory answers to all such questions; and (d) understands
officer's rights and obligations under the agreement.




IN WITNESS WHEREOF, the parties hereto have duly executed this Employment
Agreement as of the date first written above.
 
OFFICER:
 
/s/ Steven Rash    
Steven Rash
 
COMPANY


Advanced Bio/Chem, Inc.




By: /s/ Helen R. Park               
Helen R. Park Chairman of the Board
